Title: To Thomas Jefferson from Thomas Munroe, 20 December 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Saturday Evening 20 December 1806
                        
                        T Munroe presents his best respects to the President.
                        He has the honor to send enclosed a rough Sketch of the Account to be laid before Congress. If approved by
                            the President in its present form TM will make a fair Copy of it tomorrow—. In case the President wishes any alterations,
                            and he should not find it convenient to direct them in writing, TM will wait on him to receive his verbal instructions at
                            any moment he may require—TM also sends his rough memdm from which he made out the Sketch. This memdm or rather
                            the first column in it is the Amt of the “Acct” referred to in the lines written with a
                            pencil at the top of the Sketch. These lines can be stricken out, or retained and An Acct thereof rendered with that of
                            the subsequent expenses, as the President may be pleased to direct—. T.M. supposed the Acct of receipts and the note
                            subjoined to the Sketch if not necessary, might not be amiss; but if the President should deem them Objectionable, as being more than the resolution required, or improper in any wise they can be left out in the
                            fair Copy—.
                    